Case 8:21-cv-01312-CBD Document5 Filed 05/28/21 Page1of5

\,
jl

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND
(Civil Division)

MARIA ALVAREZ *
8800 Hempstead Ave. .
Bethesda, MD 20817 *
*
Plaintiff *
* 1
v. * Case No. 4% S A\5-V
*
RECREATIONAL EQUIPMENT, INC. *
D/B/A:REI *
3100 South 176" St. +
Seattle, WA 98188 * RECEIVED
Resident Agent: * bepcat
Corporate Creations Network, Inc. * Montgomery Gog Hh a
2 Wisconsin Circle, #700 +
Chevy Chase, MD 20815 *
*
Defendant. *
COMPLAINT

Plaintiff, Maria Alvarez, by and through her attorneys, Eric F. Rosenberg, and the law
offices of Rosenberg & Fayne, sues the Defendant, and for a cause of action alleges as follows:

Facts Common to All Counts

 

1. Plaintiff is an adult citizen of the United States and a resident of Montgomery
County, Maryland.

2. Upon information and belief, Defendant, Recreational Equipment, Inc., d/b/a REI
(hereinafter referred to as “Defendant REI”), is a corporation doing business in the State of
Maryland, at all times material hereto, and on April 13, 2018, owned, operated, franchised,
controlled, leased, and/or managed the property known as REI Rockville (“hereinafter referred to

as “the store”) located at 910 Rose Avenue, North Bethesda, Maryland 20852.

iy

4
Case 8:21-cv-01312-CBD Document5 Filed 05/28/21 Page 2 of5

3. Defendant REI advertises its business, services, and/or goods to residents of
Montgomery County.
4. Upon information and belief, at all times material hereto, and on April 13, 2018,

Defendant REI was responsible for the inspection, maintenance, repair and property management
of the store.

2. The actions and inactions of Defendant REI, which gives rise to these claims,
occurred in Montgomery County, Maryland.

6. The parties hereto and the subject matters herein are within the jurisdiction of the
court.

7. That some time on April 13, 2018, Plaintiff went to the store to shop for bicycle
shorts. Unbeknownst to Plaintiff, the fitting room she entered had a security nail on the floor

8. At all times herein mentioned, Plaintiff was exercising due care and did not
contribute to the happening of the incident, nor did she assume the risk of her injuries.

Count I
Alvarez v. Recerational Equipment. Inc.. d/b/a REI

9. Plaintiff re-alleges and incorporates by reference the allegations of facts contained
in paragraphs one (1) through eight (8).

10. That on or about April 13, 2018, Defendant REI was the property management
company and/or owner of the store.

11. That on or about April 13, 2018, Plaintiff was an invitee of Defendant REI while
shopping at the store. On said date, Plaintiff was trying on bicycle shorts in a fitting room and
upon standing up stepped on a security nail on the floor. As a result, Plaintiff's left foot was
punctured and the nail was lodged in her arch. As a result, Plaintiff's required urgent medical

attention for the wound.
Case 8:21-cv-01312-CBD Document5 Filed 05/28/21 Page 3of5

12. _ Plaintiff was injured as a result of the condition of a fitting room which was
poorly inspected, cleaned, and maintained.

14. As the property manager and/or owner of the store, Defendant REI owed Plaintiff
a special duty to protect her and other guests from harm and unnecessary dangerous conditions.
This included an obligation to carefully inspect and service the floors of the store, including the
fitting rooms, maintain them in good working order, keep them clear of obstructions, and warn
guests of risks of injury. Defendant REI breached the duty of care as stated herein, and in other
respects not now known to the Plaintiff but which may become known prior to or at the time of
trial.

15. At the time of Plaintiff's injury, the fitting room of the store was dangerous,
unsafe and presented unnecessary and unacceptable risk to store guests, especially those who
were using the improperly maintained fitting room.

16. Defendant REI failed to exercise a reasonable degree of care in inspecting,
maintaining, and servicing this aspect of the accommodations. It is expected and foreseeable that
a guest at the store would be injured by a hazard such as a security nail laying on the floor of a
fitting room, and it was therefore negligence and a breach of duty for the store and its agents to
fail to properly inspect and maintain such an area and/or to fail to remove the hazard in the fitting
room prior to Plaintiff's injury.

17. Defendant REI also failed to warn Plaintiff or other guests of the risks of injury
by the hazardous fitting room. Upon information and belief, Defendant REI failed to conduct
reasonable efforts at maintenance, inspections, and safety checks consistent with their owner and
contractual obligations.

18. The dangerous condition of the fitting room coupled with a hazard, and Defendant
Case 8:21-cv-01312-CBD Document5 Filed 05/28/21 Page 4of5

REI’s negligence as set forth herein, are the direct and proximate cause of Plaintiff's injuries,
and the types of injuries she sustained as a result are exactly those that are most likely
foreseeable from the dangerous condition and negligence of Defendant REI.

19. Upon information and belief, Defendant REI and/or employees of the store had
actual and/or constructive notice of the dangerous condition prior to Plaintiff's injury, and the
need to carefully inspect and maintain the store floors, so as to avoid guest injuries.

20. Asa result of the negligence of Defendant REI, Plaintiff sustained injuries to her
body which have caused and continue to cause Plaintiff mental and physical pain and suffering.
These injuries included, but are not limited to a puncture wound on her left foot which required
the receipt of a tetanus vaccine and antibiotics.

21. That resulting from the injury, Plaintiff suffered and endured and will continue to
suffer and endure physical pain, emotional pain, emotional distress and medical costs.

WHEREFORE, Plaintiff demands judgment against Defendant, Recreational Equipment,
Inc. d/b/a REI, in the sum of SEVENTY-FOUR THOUSAND DOLLARS ($74,000.00) for
economic damages plus interest and costs of this action.

WHEREFORE, Plaintiff demands judgment against Defendant, Recreational Equipment,
Inc. d/b/a REI, in the sum of SEVENTY-FOUR THOUSAND DOLLARS ($74,000.00) for non-

economic damages plus interest and costs of this action.

Respectfully submitted
ROSENBERG & FAYNE

    

BA! “010

Attorney for the Plainti
Case 8:21-cv-01312-CBD Document5 Filed 05/28/21 Page5of5

5400 Kenilworth Avenue
Riverdale Park, Maryland 20737
Phone: (301) 864-2900

Fax: (301) 864-2903
erosenberg@rosenberg-fayne.com
Attorney for the Plaintiff

JURY DEMAND
Plaintiff demands a trial by jury on all issues herein.

Eric F Osenberg
Attorney for Plaintiff
